


Exhibit 10.32
AMENDMENT NO. 2
TO THE
WYNDHAM WORLDWIDE CORPORATION
OFFICER DEFERRED COMPENSATION PLAN
WHEREAS, Wyndham Worldwide Corporation (the “Company”) maintains the Wyndham
Worldwide Corporation Officer Deferred Compensation Plan, dated as of the
Effective Date, as amended by Amendment No. 1 thereto effective as of December
31, 2008 (as amended, the “Plan”);
WHEREAS, the Company desires to amend the Plan to comply with Code Section 409A;
and
WHEREAS, approval by the Company's stockholders is not required with respect to
this amendment.
NOW, THEREFORE, effective as of December 31, 2012, the Plan is hereby amended as
follows:
Section 10.5 of the Plan is hereby amended and restated in its entirety as
follows:
“Any payment to any Participant or beneficiary in accordance with the provisions
of the Plan shall, to the extent thereof, be in full satisfaction of all claims
against the Employer, the Plan Administrator and the Trustee under the Plan, and
the Plan Administrator may require such Participant or beneficiary, as a
condition precedent to such payment, to execute a receipt and release to such
effect; provided, however, that in the event that the period during which such
Participant or beneficiary is entitled to consider any receipt and release
required under this Plan (and to revoke such release, if applicable) spans two
calendar years, then any payment that otherwise would have been payable during
the first calendar year will in no case be made until the later of (A) the end
of the revocation period (assuming that such Participant or beneficiary does not
revoke) or (B) the first business day of the second calendar year (regardless of
whether such Participant or beneficiary used the full time period allowed for
consideration), as and to the extent required for purposes of Code Section 409A.
If any Participant or beneficiary is determined by the Plan Administrator to be
incompetent by reason of physical or mental disability (including minority) to
give a valid receipt and release, the Plan Administrator may cause the payment
or payments becoming due to such person to be made to another person for his or
her benefit without responsibility on the part of the Plan Administrator, the
Employer or the Trustee to follow the application of such funds.”


Except as provided herein all terms and conditions set forth in the Plan shall
remain in full force and effect. From and after the date hereof, all references
to the Plan shall mean the Plan as amended hereby.


[Signature Page Follows]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment has been executed December 31, 2012.
WYNDHAM WORLDWIDE CORPORATION
 
By: /s/ Mary R. Falvey
       Mary R. Falvey
       Executive Vice President and
       Chief Human Resources Officer





